Third District Court of Appeal
                               State of Florida

                         Opinion filed December 5, 2018.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D18-296
                  Lower Tribunal Nos. 15-14939 & 16-20697
                            ________________

            The State of Florida, Department of Revenue,
                                    Appellant,

                                        vs.

              In Re: Deborah Claudia Ezeta vs. Gregory
                 Francois Frederic De La Begassiere,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, David H.
Young, Judge.

      Pamela Jo Bondi, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellant.

      Deborah Marks, PLLC, and Deborah B. Marks, for appellee Gregory
Francois Frederic de La Begassiere.


Before SCALES, LUCK and LINDSEY, JJ.

     PER CURIAM.
      Gregory Francois Frederic de La Begassiere, the father, petitioned the trial

court for a modification of monthly child support for his two minor children. After

a hearing on January 10, 2018, the trial court ordered a downward modification

from $1028.88 to $800.00 per month. Because de La Begassiere had left his job as

a high school teacher in South Florida and returned to his native France to continue

his own schooling, the trial court found that he was underemployed and imputed

income to him to arrive at the $800.00 figure. The State of Florida Department of

Revenue (Department), an intervenor below, appeals. Department maintains that

the trial court did not comply or make findings consistent with section 61.30 of the

Florida Statutes.

      The record of the January 10, 2018 hearing reveals that the trial court and

the parties converted the hearing into a de facto settlement conference, during

which Department was represented by counsel who did not object to the downward

modification amount or the procedure the trial court employed to ascertain this

amount. We affirm the trial court’s order of January 10, 2018, because any alleged

error was not preserved. Chaiken v. Lewis, 754 So. 2d 118, 118 (Fla. 3d DCA

2000) (holding that a party that acquiesced to a trial court determination did not

preserve the issue for appellate review); Kitchens By Design v. Confino, 687 So.

2d 364, 365 (Fla. 3d DCA 1997) (“We affirm the final judgment under review as




                                         2
the record does not reflect that the specific claim of error made on appeal was

argued and presented to the lower court.”).

      Affirmed.




                                         3